   Case 21-03006-sgj Doc 53 Filed 07/16/21          Entered 07/16/21 23:17:31        Page 1 of 14




The following constitutes the ruling of the court and has the force and effect therein described.




Signed July 14, 2021
______________________________________________________________________




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION
     IN RE:                                 §
                                            §
     HIGHLAND CAPITAL MANAGEMENT §                          CASE NO. 19-34054-SGJ-11
     L.P.,                                  §               (CHAPTER 11)
           DEBTOR.                          §
     ______________________________________ §
     HIGHLAND CAPITAL MANAGEMENT §
     L.P.,                                  §               ADVERSARY NO. 21-03006
           PLAINTIFF,                       §               (CIV. ACTION #3:21-CV-01378-N)
                                            §
     VS.                                    §
                                            §
     HIGHLAND CAPITAL MANAGEMENT §
     SERVICES, INC.,                        §
           DEFENDANT.                       §

      REPORT AND RECOMMENDATION TO DISTRICT COURT PROPOSING THAT IT:
      $ *5$17'()(1'$17¶6027,2172:,7+DRAW THE REFERENCE AT SUCH
       TIME AS BANKRUPTCY COURT CERTIFIES THAT ACTION IS TRIAL READY;
            AND (B) DEFER PRETRIAL MATTERS TO BANKRUPTCY COURT




                                                    1
Case 21-03006-sgj Doc 53 Filed 07/16/21              Entered 07/16/21 23:17:31         Page 2 of 14




        I.      INTRODUCTION

        The above-UHIHUHQFHGDGYHUVDU\SURFHHGLQJ WKH³$GYHUVDU\3URFHHGLQJ´ LVUHODWHGWRWKH

  EDQNUXSWF\FDVH RI+LJKODQG &DSLWDO 0DQDJHPHQW/3 WKH ³%DQNUXSWF\&DVH´  1 Highland

  &DSLWDO0DQDJHPHQW/3 WKH³'HEWRU´RU³+LJKODQG´ ILOHGDYROXQWDU\&KDSWHUSHWLWLRQRQ

  October 16, 2019 in the United States Bankruptcy Court of Delaware. Tha t court subsequently

  entered an order transferring venue to the Northern District of Texas, Dallas Division, on

  December 4, 2019. A Chapter 11 plan was confirmed by the bankruptcy court on February 22,

  2021.

        On January 22, 2021, shortly before its Chapter 11 plan was confirmed, the Debtor, as Plaintiff,

  brought this Adversary Proceeding against the Defendant, Highland Capital Management

  6HUYLFHV,QF ³+&06-'HIHQGDQW´ .

         The Adversary Proceeding pertains to five promissory notes (collectively, WKH ³1RWes´ 

  executed by HCMS-Defendant in favor of the Debtor from 2017 through 2019. The Notes consist

  of DWHUPQRWH WKH³7HUP1RWH´ ZLWK annual payments and four GHPDQGQRWHV WKH³'HPDQG

  1RWHV´ 

        On December 3, 2020, the Debtor sent HCMS-Defendant a letter demanding payment by

  December 11, 2020 on each of the Demand Notes, as allowed under the terms of the Demand

  Notes. The HCMS-Defendant failed to make payment on any of the Demand Notes. On December

  31, 2020, HCMS-Defendant failed to make the annual payment due under the Term Note. On

  January 7, 2021, following HCMS-'HIHQGDQW¶VIDLOXUHWRSD\WKH'HEWRUDFFHOHUDWHGWKHTerm



  1
      Bankruptcy Case No. 19-34054.

                                                     2
Case 21-03006-sgj Doc 53 Filed 07/16/21             Entered 07/16/21 23:17:31           Page 3 of 14



  Note, under its terms, and demanded full payment on $6,757,248.95 outstanding and due under

  the Term Note.

      Following HCMS-'HIHQGDQW¶VIDLOXUHWRSD\RQWKH1RWHVLQUHVSRQVHWRWKHGHPDQGOHWWHUV

  the Debtor brought this action to collect on the Notes. 7KH'HEWRU¶V&KDSWHUSODQFRQWHPSODWHV

  collection on the Notes (as well as several other notes of parties related to HCMS-Defendant) as

  part of its funding to pay creditors.

      Under the United States District Court for the Northern District of Texas¶VWDQGLQJRUGHURI

  reference 2, proceedings arising in, or related to, a case under Title 11 are automatically referred to

  the bankruptcy court. HCMS-Defendant submitted a Motion for Withdrawal the Reference 3 (the

  ³0RWLRQ´ DQGBrief in Support of Motion to Withdraw the Reference 4 WKH³%ULHILQ6XSSRUW´ 

  seeking to have the reference withdrawn, such that this Adversary Proceeding would be

  adjudicated in the District Court. The bankruptcy court conducted a status conference concerning

  the Motion, pursuant to Local Bankruptcy Rule 5011-1, on July 8, 2021.

      The bankruptcy court submits the following report and recommendation to the District Court,

  ultimately recommending that the Motion be granted, but only at such time as the bankruptcy

  court certifies to the District Court that the lawsuit is trial ready. The bankruptcy court further

  recommends that the District Court defer to the bankruptcy court the handling of all pretrial

  matters.




  2
    Misc. Order No. 33.
  3
    Adversary Case No. 21-03006, Dkt. 19.
  4
    Adversary Case No. 21-03006, Dkt. 20.

                                                    3
Case 21-03006-sgj Doc 53 Filed 07/16/21            Entered 07/16/21 23:17:31         Page 4 of 14



      II.      NATURE OF THE ADVERSARY PROCEEDING

               a. The Complaint and Procedural History

            The Debtor commenced this Adversary Proceeding by filing its Complaint for (I) Breach

  RI &RQWUDFWDQG ,,  7XUQRYHURI 3URSHUW\RI WKH'HEWRU¶V(VWDWH 5 on January 22, 2021. The

  'HEWRU¶V&RPSODLQWDVVHUWVWZRFDXVHVRIaction: (1) a breach of contract claiP ³&RXQW´ DQG

  (2) a turnover action under 11 U.S.C. § 542(b) for the amounts owed on the Note s ³&RXQW´ 

  The principal amounts and execution dates for each of the four Demand Notes were: (i) $150,000,

  executed March 28, 2018, (ii) $200,000, executed June 25, 2018, (iii) $400,000, executed May 29,

  2019, and (iv) $150,000, executed June 26, 2019. The principal amount of the Term Note was

  originally $20,247,628.02 and it was executed on May 31, 2017. The Debtor now seeks combined

  monetary damages on the Notes totaling $7,704,768.38, plus accrued but unpaid interest and cost

  of collection. Because the Debtor alleges the amount due on the Notes are property of its estate, it

  argues that turnover pursuant to 11 U.S.C. § 542(b) is appropriate.

            After being served with summons on January 25, 2021, HCMS-Defendant filed its Original

  Answer6 on March 3, 2021 and First Amended Answer7 on June 11, 2021.

            HCMS-Defendant filed two proofs of claim in the Bankruptcy Case, Proof of Claim Nos.

  175 and 176. Both proofs of claim were based on alleged post-petition actions or inaction of the

  Debtor as fund investment advisor in managing funds in which HCMS-Defendant is an investor.

  On October 9, 2020, the bankruptcy court entered a First Supplemental Order Sustaining First

  Omnibus Claims Objection 8, which disallowed both of HCMS-'HIHQGDQW¶VSURRIVRIFODLPThe

  disallowed proofs of claim did not relate to the Notes.


  5
    Adversary Case No. 21-03006, Dkt. 1.
  6
    Adversary Case No. 21-03006, Dkt. 6.
  7
    Adversary Case No. 21-03006, Dkt. 34.
  8
    Bankruptcy Case No. 19-34054, Dkt. 1155.

                                                   4
Case 21-03006-sgj Doc 53 Filed 07/16/21                      Entered 07/16/21 23:17:31      Page 5 of 14



                  b. The Motion to Withdraw the Reference, Response Opposed, and Reply

             On June 3, 2021, HCMS-Defendant filed the Motion. As a result, the above-captioned civil

  action was created in the District Court. The Debtor never filed a responsive pleading to the Motion

  filed by the HCMS-Defendant. The bankruptcy court held a status conference, as required by Local

  Bankruptcy Rule 5011-1, on July 8WRDVVLVWLQWKHEDQNUXSWF\FRXUW¶VSUHSDUDWLRQRIWKLV

  Report and Recommendation.

                           i. The Movant¶s Position

             HCMS-Defendant argues there is cause shown for permissive withdrawal of the reference

  because: (1) the Texas Constitution guarantees a party to a contract a right to a jury trial; (2) the

  contract claim is a purely state law, non-core claim; (3) the turnover claim, under the Bankruptcy

  Code, is wholly derivative of the contract claim, as the amount to be turned over is based on the

  resolution of the contract claim; and (4) efficiency, uniformity and forum shopping factors all favor

  withdrawal.9

             Further, HCMS-Defendant contends it has made a demand for a jury trial and has not

  consented, expressly or impliedly, to the equitable jurisdiction of the bankruptcy court to enter

  final orders in the Adversary Proceeding or hold a jury trial. HCMS-Defendant argues it has never

  filed a proof of claim related to the Notes, thus negating any argument it has consented to the

  bankruptcy court having jurisdiction over the litigation of the Notes.

             Finally, HCMS-Defendant alleges that permissive withdrawal is proper, because the

  WXUQRYHUFODLPLVEHLQJXVHGDVD³7URMDQ+RUVH´WRDWWHPSWWRPDNHDQRQ-core breach of contract

  claim become core. 10




  9
      Adversary Case No. 21-03006, Dkt. 20 at 6-11.
  10
      Id. at 8-9; see In re Soundview Elite Ltd., 543 B.R. 78, 97 (Bankr. S.D.N.Y. 2016).

                                                             5
Case 21-03006-sgj Doc 53 Filed 07/16/21                  Entered 07/16/21 23:17:31             Page 6 of 14



          As far as timing, HCMS-Defendant requests that the District Court immediately withdraw

  the reference and hear all pre-trial matters until the parties are trial-ready.

       III.    THE BREACH OF CONTRACT CLAIMS AT THE CENTER OF                                               THE
               ADVERSARY PROCEEDING ARE NONCORE CLAIMS, AND                                                 THE
               DISALLOWED PROOFS OF CLAIM OF HCMS-DEFENDANT                                                 ARE
               UNRELATED TO THEM

       3HUPLVVLYHZLWKGUDZDORIWKHUHIHUHQFHLVGHVFULEHGLQ86& G DVIROORZV³7KH

  district court may withdraw, in whole or in part, any case or proceeding referred under this section,

  on its own motion or on timely motion of DQ\SDUW\IRUFDXVHVKRZQ´7KH%DQNUXSWF\&RGHGRHV

  QRWGHILQH³FDXVHVKRZQ´EXWWKH8QLWHG6WDWHV&RXUWRI$SSHDOIRUWKH)LIWK&LUFXLWLQWHUSUHWLQJ

  the Supreme Court case of Northern Pipeline Const. Co. v. Marathon Pipe Line Co., has identified

  a number of factors for courts to consider in determining whether permissive withdrawal of the

  reference is appropriate: (1) whether the matter is core or noncore; (2) whether the matter involves

  a jury demand; (3) whether withdrawal would further uniformity in bankruptcy administration; (4)

  whether withdrawal would reduce forum-shopping and confusion; (5) whether withdrawal would

  IRVWHUHFRQRPLFDOXVHRIGHEWRUV¶DQGFUHGLWRUV¶UHVRXUFHVDQG  ZKHWKHUZLWKGUDZDOZRXOG

  expedite the bankruptcy process. 11 Courts in this District have placed an emphasis on the first two

  factors.12

       As explained by the Supreme Court in Stern v. Marshall, Congress has divided bankruptcy

  proceedings (i.e., adversary proceedings or contested matter within a bankruptcy case)²over

  which there is bankruptcy subject matter jurisdiction²into three different categories: (a) those that

  ³DULV>H@XQGHU´7LWOH(b) WKRVHWKDW³DULV>H@LQ´D7LWOHFDVHDQG(c) WKRVHWKDWDUH³UHODWHG



  11
     Holland Am. Ins. Co. v. Succession of Roy, 777 F.2d 992, 998-99 (5th Cir. 1985); Mirant Corp. v. The Southern
  Co., 337 B.R. 107, 115-23 (N.D. Tex. 2006); 458 U.S. 50 (1982).
  12
     See Mirant, 337 B.R. at 115-122.

                                                         6
Case 21-03006-sgj Doc 53 Filed 07/16/21                      Entered 07/16/21 23:17:31                 Page 7 of 14



  WR´DFDVHXQGHU7LWOH 13 Further, those that arise under Title 11 or arise in a Title 11 case are

  GHILQHGDV³FRUH´PDWWHUV 14 DQGWKRVHWKDWDUHPHUHO\³UHODWHGWR´D7LWOHFDse are defined as

  ³QRQFRUH´PDWWHUV7KHVLJQLILFDQFHRIWKH³FRUH´´QRQFRUH´GLVWLQFWLRQLVWKDWEDQNUXSWF\FRXUWV

  may statutorily enter final MXGJPHQWV LQ ³FRUH´ SURFHHGLQJVLQ D EDQNUXSWF\FDVHZKLOH LQ

  ³QRQFRUH´SURFHHGLQJVWKHEDQNUXSWF\FRXUWVLQVWead may only (absent consent from all of the

  parties) submit proposed findings of fact and conclusions of law to the district court, for that court's

  review and issuance of final judgment. This is the statutory framework collectively set forth in 28

  U.S.C. DQG86&%XWZKLOHDSURFHHGLQJPD\EH³FRUH´LQQDWXUH , under 28

  U.S.C. § 157(b)(2), and the bankruptcy court, therefore, has the statutory power to enter a final

  judgment on the claim under 28 U.S.C. § 157(b)(1), Stern instructs that any district court, in

  evaluating whether a bankruptcy court has the ability to issue final orders and judgments, must

  resolve not only: (a) whether the bankruptcy court has the statutory authority under 28 U.S.C. §

  157(b) to issue a final judgment on a particular claim; but also (b) whether the conferring of that

  authority on an Article I bankruptcy court is constitutional DQGWKLVWXUQVRQZKHWKHU³WKHDFWLRQ

  at issue stems from the bankruptcy itself or would necessarily be resolved in the claims allowance

  SURFHVV´ 15

       With respect to the claims asserted against HCMS-Defendant, it might be argued that both

  counts asserted against it are statutorily core in nature. 16 While Count 1 is a breach of contract

  claim for collection of amounts due under promissory notes²one of the simplest forms of a state

  law lawsuit²it might be argued that Count 1 is statutorily core under the catchall provision of 28



  13
     28 U.S.C. § 1334(b); Stern v. Marshall, 564 U.S. 462, 473-474 (2011).
  14
     Stern, 564 U.S. at 473-474. Core proceedings include, but are not limited to, 16 different types of matters, including
  ³FRXQWHUFODLPVE\>DGHEWRU V@HVWDWHDJDLQVWSHUVRQVILOLQJFODLPVDJDLQVWWKHHVWDWH´86& E  & 
  15
     Stern, 564 U.S. at 499.
  16
     28 U.S.C. § 157(b)(2)(E), (O).

                                                             7
Case 21-03006-sgj Doc 53 Filed 07/16/21                    Entered 07/16/21 23:17:31                Page 8 of 14



  U.S.C. § 157(b)(2)(O), DVWKHUHVROXWLRQRIWKHFODLPZRXOGEH³DIIHFWLQJWKHOLTXLGDWLRQRIWKH

  DVVHWVRIWKHHVWDWH´+RZHYHUWKLVSRVLWLRQZRXOGQRWSDVVFRQVWLWXWLRQDOPXVWHU7KHFDXVHRI

  action does not stem from the bankruptcy itself (i.e., it stems from alleged defaults on pre-petition

  notes) and would not be resolved through the claims allowance process (since no pending proof

  of claim exists related to the Notes). In other words, the resolution of Count 1 cannot be

  inextricably intertwined with the resolution of HCMS-'HIHQGDQW¶Vdisallowed proofs of claim so

  as to confer constitutional authority on the bankruptcy court to enter a final judgment on the breach

  of contract claims.

       Count 2, the turnover cause of action, is brought pursuant to 11 U.S.C. § 542(b) and is listed

  as statutorily core under 28 U.S.C. § 157(b)(2)(E). If Count 2 were freestanding and the debts due

  under the Notes were undisputed, it is unrefuted by HCMS-Defendant that a turnover action under

  11 U.S.C. § 542(b) would be both a statutory and constitutional core claim. The issue is whether

  a turnover action to collect on disputed pre-petition promissory notes can be viewed as a core

  claim. There is a split in authority on this issue. Authority exists that a turnover action is a core

  claim when collecting matured debts, as property of the estate, regardless of whether the

  indebtedness is disputed.17 In contrast, HCMS-Defendant cites authority that the scope of turnover

  claims under the Bankruptcy Code should not be expanded to encompass debts in dispute that

  arose outside of bankruptcy, including authority from this court. 18


  17
     Shaia%5DW ³7RSURSHUO\FRQVWLWXWHDFRUHSURFHHGLQJXQGHU E  ( WKHGHEWPXVWEHµPDWXUHG
  SD\DEOHRQGHPDQGRUSD\DEOHRQRUGHU¶µ0DWXUHG¶UHIHUVWRµGHEWVWKDWDUHSUHVHQWO\SD\DEOHDVRSSRVHGWRWKRVH
  that are contingent and become payable only upon the occurrence of a certain DFWRUHYHQW¶«:KLOHWKH'HIHQGDQWV
  assert they are not indebted to the Trustee, it is simply not relevant that the Defendants dispute liability on the
  LQVWUXPHQW7KHSUHVHQFHRIDGLVSXWHGRHVQRWSUHFOXGHDGHEWIURPEHLQJPDWXUHG«$FDXVHRIDFWLR n is a turnover
  proceeding under § 542(b) of the Bankruptcy Code where it seeks collection rather than creation or liquidation of a
  PDWXUHGGHEW´ see also In re Willington Convalescent Home, Inc.)GDWQ ³7KHPHUHIDFWWKDW
  Connecticut deniHVWKDWLWRZHVWKHPDWXUHGGHEWIRU:LOOLQJWRQ¶VVHUYLFHVEHFDXVHRIDUHFRXSPHQWULJKWµGRHVQRW
  WDNHWKHWUXVWHH¶VDFWLRQRXWVLGHWKHVFRSHRIVHFWLRQ E ¶´ 
  18
     In re Se. Materials, Inc., 467 B.R. 337, 354 (Bankr. M.D.N.C. 2012)( The distinction is wKHQ³DQDGYHUVDU\
  SURFHHGLQJSUHVHQWVDERQDILGHGLVSXWHDVWROLDELOLW\WKHPDWWHUFDQQRWEHYLHZHGDVDWXUQRYHUSURFHHGLQJ´ In re

                                                           8
Case 21-03006-sgj Doc 53 Filed 07/16/21                      Entered 07/16/21 23:17:31                Page 9 of 14



      This court views the turnover claim as derivative of the breach of contract claims. The breach

  of contract claims are clearly non-core, and the bankruptcy court lacks constitutional authority to

  confer jurisdiction over them (absent consent²which does not exist here). A turnover action under

  11 U.S.C. § 542(b) cannot be tacked onto a complaint so as to confer authority in the bankruptcy

  court to adjudicate an otherwise non-core claim. To hold otherwise would run counter to the

  dictates of the Supreme Court in Marathon.

           In summary, this court believes that the turnover claim in the Complaint, to collect on a

  disputed indebtedness under the Notes³GR>HV@QRWIDOOZLWKLQWKHVFRSe of turnover actions as

  FRQWHPSODWHGE\DQG E  ( ´DEVHQWDMXGJPHQWRUVWLSXODWLRQUHVROYLQJWKHGLVSXWH

  as to the indebtedness. 19 Thus, the turnover claim, as brought, is not a core claim that the

  bankruptcy court can finally adjudicate, absent the consent of all parties.

      IV.       JURY TRIAL RIGHTS AND DEMAND

      Pursuant to 28 U.S.C. § 157(e), if a litigant has the right to a jury trial under applicable non-

  bankruptcy law, a bankruptcy court may conduct the jury trial only if: (a) the matters to b e finally

  adjudicated fall within the scope of bankruptcy subject matter jurisdiction; (b) the district court of

  which the bankruptcy court is a unit authorizes the bankruptcy court to do so; and (c) all of the

  parties consent. 20

      Starting first with whether a right to a jury trial even exists, the Seventh Amendment, of course,

  provides a jury trial right in cases in which the value in controversy exceeds twenty dollars and



  Satelco, Inc.%5 %DQNU1'7H[  ³>7@KLV&RXUWKROGVWKDWDFWLRQVWRFROOHFWDFFRXQWVUHFHLYDEOe
  based upon state law contract principles do not fall within the scope of turnover actions as contemplated by § 542 and
  § 157(b)(2)(E), absent a final judgment from a court of competent jurisdiction, a stipulation, or some other binding
  determination of lLDELOLW\´ 
  19
     Satelco, 58 B.R. at 789.
  20
     ³,IWKHULJKWWRDMXU\WULDODSSOLHVLQDSURFHHGLQJWKDWPD\EHKHDUGXQGHUWKLVVHFWLRQE\DEDQNUXSWF\MXGJHWKH
  bankruptcy judge may conduct the jury trial if specially designated to exercise such jurisdiction by the district court
  DQGZLWKWKHH[SUHVVFRQVHQWRIDOOWKHSDUWLHV´86& 157(e) (West 2019).

                                                             9
Case 21-03006-sgj Doc 53 Filed 07/16/21                      Entered 07/16/21 23:17:31                Page 10 of 14



  the cause of action is to enforce statutory rights that are at least analogous to rights that were tried

  at law in the late 18th century English courts. 21 6XLWV³DWODZ´UHIHUVWR³VXLWVLQZKLFKOHJDO rights

  ZHUHWREHDVFHUWDLQHGDQGGHWHUPLQHG´DVRSSRVHGWR³WKRVHZKHUHHTXLWDEOHULJKWVDORQHZHUH

  recognized aQGHTXLWDEOHUHPHGLHVZHUHDGPLQLVWHUHG´22 This analysis requires two steps: (1) a

  FRPSDULVRQRIWKH³VWDWXWRU\DFWLRQWRWKFHQWXU\DFWLRQVEURXJKWLQWKHFRXUWVRI(QJODQGSULRU

  WRWKHPHUJHURIWKHFRXUWVRIODZDQGHTXLW\´DQG  ZKHWKHUWKHUHPHG \VRXJKWLV ³OHJDORU

  equitable in nature . . . >W@KHVHFRQGVWDJHRIWKLVDQDO\VLV´EHLQJ³PRUHLPSRUWDQWWKDQWKHILUVW´23

       It is well established that the act of filing a proof of claim can operate to deprive a creditor of

  a jury trial right, by subjecting a claim, that would otherwise sound only in law, to the equitable

  claims allowance process. 24 Thus, if both of HCMS-'HIHQGDQW¶VSURRIVRIFODLPVZHUHpending,

  LWZRXOGKDYHFRQVHQWHGWRWKHEDQNUXSWF\FRXUW¶VHTXLWDEOHMXULVGLFWLRQDQGZDLYHG its right to a

  jury trial as to the subject matter of the pending proofs of claim.25 However, as earlier noted, prior

  to the commencement of this Adversary Proceeding on January 22, 2021, HCMS-Defendant had

  both of its proofs of claim disallowed on October 9, 2020. Without a pending claim related to the

  Notes, the breach of contract claim is precisely the kind of action that would sound in law rather

  than in equity. By not having a filed proof of claim related to the Notes, HCMS-Defendant never

  subjected the Notes to the claims allowance process of the bankruptcy court and preserved its right

  to a jury trial on the Notes.26 HCMS-Defendant has also not consented to the bankruptcy court

  conducting a jury trial pursuant to 11 U.S.C. § 157(e).


  21
     See City of Monterey v. Del Monte Dunes, 526 U.S. 687, 708 (1999).
  22
     Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 41 (1989).
  23
      See Levine v. M & A Custom Home Builder & Developer, LLC, 400 B.R. 200, 205 (S.D. Tex. 2008) (quoting
  Granfinanciera, 492 U.S. at 42).
  24
     See Langenkamp v. Culp, 498 U.S. 42, 44-45 (1990).
  25
     Id.
  26
     Smith v. Dowden)G WK&LU  ³>7@KHVXFFHVVIXOZLWKGUDZDORIDFODLPSXUVXDQWWR)HG5
  %DQNU3SULRUWRWKHWUXVWHH¶VLQLWLDWLRQRIDQDGYHUVDULDOSURFHHGLQJUHQGHUVWKHZLWKGUDZQFODLPDOHJDOQXOOLW\
  and leaves parties as if the claim had QHYHUEHHQEURXJKW´ ,QUH*ROGEODWW¶V%DUJDLQ6WRUHV,QF., No. 05 C 03840,

                                                             10
Case 21-03006-sgj Doc 53 Filed 07/16/21                   Entered 07/16/21 23:17:31                Page 11 of 14



      In summary, HCMS-'HIHQGDQW¶VODFNRIZDLYHURILWVMXU\WULDOULJKWVH[SUHVVO\RULPSOLHGO\

  is further reason why the bankruptcy court does not believe it can finally adjudicate the claims in

  the Adversary Proceeding.

      V.       PENDING MATTERS

      On July 8, 2021, the bankruptcy court held a status conference with regard to the Motion. At

  such time, the bankruptcy court approved, in part, Defendant¶VExpedited Motion to Stay Pending

  the Resolution of Motion to Withdraw the Reference of Adversary Proceeding.27 In its oral ruling,

  the court granted the HCMS-'HIHQGDQW¶VUHTXHVWIRUDVWD\SHQGLQJUHVROXWLRQRIWKH0RWLRQDVWR

  dispositive motions in the Adversary Proceeding, but did not grant a stay as to any discovery.

  Under the Agreed Scheduling Order, 28 fact discovery concluded on July 5, 2021 and expert

  discovery will conclude on July 16, 2021. No dispositive motions have been filed at this time. At

  this point, the parties are not trial-ready.

      VI.      RECOMMENDATION
      In light of: (a) the noncore, related-to claims in the Complaint; (b) the lack of a proof of claim

  or any other claim related to the Notes asserted by HCMS-Defendant; and (c) the lack of any other

  consent by HCMS-Defendant to the equitable jurisdiction of the bankruptcy court related to the

  Notes, the bankruptcy court recommends the District Court: refer all pre-trial matters to the

  bankruptcy court, and grant the Motion upon certification by the bankruptcy court that the parties

  are trial-ready.




  2005 WL 8179250, at *5 (N.D. Ill. Dec. 6, 2005) (claims withdrawn before adversary proceeding are as if never filed);
  see generally, In re Manchester, Inc., No. 08-30703-11-BJH, 2008 WL 5273289, at *3-6 (Bankr. N.D. Tex. Dec. 19,
  2008) (permissible to withdraw a claim to preserve jury trial right).
  27
     Adversary Case No. 21-03006, Dkt. 26.
  28
     Adversary Case No. 21-03006, Dkt. 9.

                                                           11
Case 21-03006-sgj Doc 53 Filed 07/16/21           Entered 07/16/21 23:17:31         Page 12 of 14



     With regard to such pretrial matters, the bankruptcy court further recommends that, to the

  extent a dispositive motion is brought that the bankruptcy court determines should be granted and

  would finally dispose of claims in this Adversary Proceeding, the bankruptcy court should submit

  a report and recommendation to the District Court for the District Court to adopt or reject.

                    ***END OF REPORT AND RECOMMENDATION***




                                                  12
           Case 21-03006-sgj Doc 53 Filed 07/16/21                                  Entered 07/16/21 23:17:31                        Page 13 of 14
                                                               United States Bankruptcy Court
                                                                 Northern District of Texas
Highland Capital Management, L.P.,
      Plaintiff                                                                                                         Adv. Proc. No. 21-03006-sgj
Highland Capital Management Services, In,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                   User: mmathews                                                              Page 1 of 2
Date Rcvd: Jul 14, 2021                                                Form ID: pdf012                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 16, 2021:
Recip ID                 Recipient Name and Address
clmagt                 + Kurtzman Carson Consultants LLC, Attn: Drake Foster, 222 N. Pacific Coast Highway, Ste. 300, El Segundo, CA 90245-5614

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 16, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 14, 2021 at the address(es) listed below:
Name                               Email Address
Deborah Rose Deitsch-Perez
                                   on behalf of Defendant Highland Capital Management Services Inc. deborah.deitschperez@stinson.com,
                                   patricia.tomasky@stinson.com;kinga.mccoy@stinson.com

Juliana Hoffman
                                   on behalf of Creditor Committee Official Committee of Unsecured Creditors jhoffman@sidley.com
                                   txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com

Lauren Kessler Drawhorn
                                   on behalf of Defendant Highland Capital Management Services Inc. lauren.drawhorn@wickphillips.com,
                                   samantha.tandy@wickphillips.com

Matthew A. Clemente
                                   on behalf of Creditor Committee Official Committee of Unsecured Creditors mclemente@sidley.com
                                   matthew-clemente-8764@ecf.pacerpro.com;efilingnotice@sidley.com;ebromagen@sidley.com;alyssa.russell@sidley.com;dtwom
                                   ey@sidley.com
         Case 21-03006-sgj Doc 53 Filed 07/16/21                       Entered 07/16/21 23:17:31                    Page 14 of 14
District/off: 0539-3                                      User: mmathews                                                         Page 2 of 2
Date Rcvd: Jul 14, 2021                                   Form ID: pdf012                                                       Total Noticed: 1
Michael P. Aigen
                          on behalf of Defendant Highland Capital Management Services Inc. michael.aigen@stinson.com, stephanie.gratt@stinson.com

Paige Holden Montgomery
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors pmontgomery@sidley.com
                          txefilingnotice@sidley.com;paige-montgomery-7756@ecf.pacerpro.com;crognes@sidley.com;ebromagen@sidley.com;efilingnoti
                          ce@sidley.com

Zachery Z. Annable
                          on behalf of Plaintiff Highland Capital Management L.P. zannable@haywardfirm.com


TOTAL: 7
